Opinion issued July 2, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00212-CV
                           ———————————
                   JACQUELINE ALEXANDER, Appellant
                                        V.
                 RESERVE AT AUTUMN CREEK, Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1027479


                         MEMORANDUM OPINION

      Appellant, Jacqueline Alexander, has neither paid the required filing fee for

this appeal nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs

must pay—at the time an item is presented for filing—whatever fees are required
by statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West

2013) (listing fees in court of appeals); Order Regarding Fees Charged in Civil

Cases in the Supreme Court and the Courts of Appeals and Before the Judicial

Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007),

reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). The

fee in this case was originally due on March 25, 2013. On May 14, 2013, appellant

was ordered to pay the filing fee by May 24, 2013, and notified that if the fee was

not paid by that date, the appeal would be dismissed for failure to pay the filing

fee. Appellant has not paid the filing fee. See TEX. R. APP. P. 5 (allowing

enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      Appellant has also neither established indigence, nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal

of appeal for want of prosecution if no clerk’s record filed due to appellant’s fault).

The record in this case was originally due on May 3, 2013. On May 14, 2013, this

Court ordered that proof that appellant had paid the district clerk for preparation of

the clerk’s record be filed in this Court by June 13, 2013, or the appeal would be

dismissed for want of prosecution. No proof that appellant has paid for the clerk’s




                                          2
record has been filed. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal

for want of prosecution).


      We dismiss the appeal for failure to pay the filing fee and for want of

prosecution. We dismiss all pending motions as moot.


                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         3